\OOO\]O\UI-P~

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:17-cv-00868-RSL Document 30 Filed 02/01/19 Page l of 4

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

CHRISTOPHER DICKINSON,
Plaintiff,
v.

WARREN BROWN, in his official
capacity as President of North Seattle
College; and DARRYL JOHNSON,
individually and in his official capacity
as Director of Safety and Security for
North Seattle College,

Defendants

 

NO. 17-868RSL

STIPULATION AND ORDER OF
DISMISSAL

(Clerk’s Action Required)

IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff, Christopher

Dickinson, acting by and through his attorneys, Nathan W. Kellum and George M. Ahrend,

and the Defendants, Warren Brown and Darryl Johnson, acting by and through Robert W.

Ferguson, Attorney General, and Derek Edwards and Paul J. Triesch, Assistant Attorneys

General, that the above-entitled action may be dismissed with prejudice pursuant to settlement

agreement entered between the parties, and that the Order below dismissing these claims may

be entered.

STIPULATION AND GRDER OF
DISMISSAL

Center for Religious Expression
699 Oakleaf Off`lce Lane, Suite 107
Memphis, TN 38117

(901) 684-5485

 

Ul-I>~L»~)l\)

\DOQ\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:17-cv-00868-RSL Document 30 Filed 02/01/19 Page 2 of 4

DATED this lst day of February, 2019.

 

 

ROBERT W. FERGUSON CENTER FOR RELIGIOUS EXPRESSION
Attomey General
s/Derek Edwards s/Nathan W. Kellum
DEREK EDWARDS, WSBA #18889 NATHAN W~ KELLUM, TN #13482
PAUL J. TRIESCH, WSBA #17445 GEORGE M- AHR]_END WSBA #25160
Attomeys for Defendants AttOl‘Il€yS fOr Plaintlff

STIPULATION AND ORDER OF 2 Center for Religious Expression

DISMISSAL 699 Oakleaf Offlce Lane, Suite 107
. Memphis, TN 38117
(901) 684-5485

 

-|>L»JI\J

\COO\]O\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:17-cv-00868-RSL Document 30 Filed 02/01/19 Page 3 of 4

ORDER

THIS MATTER having come before the undersigned judge of the above-entitled Court,

based on the foregoing stipulation, now, therefore,

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED That this matter shall be

dismissed from the above-entitled action with prejudice and without costs or interest to any

party.

ROBERT W. FERGUSON
Attorney General

s/Derek Edwara's

DEREK EDWARDS, WSBA #18889
PAUL J. TRIESCH, WSBA #17445
Assistant Attomeys General

Attorneys for Defendants

800 Fifth Ave., Ste 2000; Seattle, WA 98104
Tel: 206-389-2054;

Email: DerekE@atg.wa.gov; PaulT@atg.wa.gov

STIPULATI()N AND ORDER OF
DISMIS SAL

3

§ pt
DONE IN OPEN COURT this day of February, 2019.

/MSM

Honorable Robert S. Lasnik '

CENTER FOR RELIGIOUS EXPRESSION

s/Nathan W. Kellum
NATHAN W. KELLUM, TN #13482

GEORGE M. AHREND, WSBA #25160
Attorneys for Plaintiff

699 Oakleaf Office Lane, Suite 107
Memphis, TN 38117

Tel: (901) 684-5485

Email: nkellum@crelaw.org;
gahrend@ahrendlaw.com

Center for Religious Expression
699 Oakleaf Office Lane, Suite 107
Memphis, TN 38117

(901) 684-5485

 

